DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The reference to specific claim numbers (see page 1, line 1, “according to claims 1,6,9,11,13,15” and on page 1,line 3 “claim 4”, and on page 3,line 2 “claim 1”) since claims are subject to amendment and renumbering during prosecution.  
Appropriate correction is required.
The abstract of the disclosure is objected to because of the presence of legal phraseology, the word “means” on both line 2 and line 6.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 24,27,28,31,32, and  38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 24 is unclear since it depends from cancelled claim 19.  For the rest of this office action claim 24 is treated as if it depends from claim 23.  In claim 27 in the last few lines it is unclear whether the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuyo et al. in U.S. Patent Application Publication No. 2013/0344686 A1.  Fukuyo et al. disclose moving a solid body in the X and Y directions (see paragraph 98); successively producing pulsed laser beams by sending a pulsed laser beam (see paragraphs 76 and 77; see multiphoton absorption, e.g. see paragraph 87 and 88) to create modifications (crack region, see paragraph 66) in a plane (see paragraph 93). Fukuyo et al. discloses that the crack/fracture can be propagated by force or natural (i.e. without force) (see paragraph 89).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyo et al. in U.S. Patent Application Publication No. 2013/0344686 in view of Gomez et al. in U.S. Patent Application Publication No. 2013/0180665. Fukuyo discloses moving the solid body in the X and Y directions (see paragraph 98); successively producing pulsed laser beams by sending a pulsed laser beam (see paragraphs 76 and 77; see multiphoton absorption, e.g. see paragraph 87 and 88) to create modifications (crack region, see paragraph 66) in a plane (see .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyo et al. in view of Gomez et al. as applied to claim 23 above, and further in view of Nishiwaki et al. in U.S. Patent Application Publication No. 2006/0258047 A.  Nishiwaki et al. teach as shown in Figure 5A and 5B using suction to remove debris (see paragraph 82).  It would have been obvious to adapt Fukuyo et al. in view of Gomez and Nishiwaki et al. to provide suction to remove debris.  
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyo et al. in view of Gomez et al. and Nishiwaki et al. as applied to claim 29 above, and further in view of Beyer et al. in U.S. Patent Application Publication No. 2003/0197909.  Gomez et al.  teach using an objective lens (see paragraph 29, unidentified element).  Beyer et al. teach using a vacuum sink (element 17, see paragraphs 20 and 21, that removes air and is located below optical element 12) to remove debris.  It would have been obvious to adapt Fukuyo et al. in view .
Allowable Subject Matter
Claims 27, 28,31,32 and  38-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten to include all of the limitations of claim 23.
Claims 33-36 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radich in U.S. Patent No. 5,148,446 discloses using air to protect an objective lens.  Iwanaga et al. in WO 2013/084877 discloses cutting glass along corners (see element 45 in figures 7A and 7B).  Shaheen et al. in U.S. Patent Application Publication No. 2005/0048738 discloses laser cleaving silicon with outer layers on top with silicon and oxygen.  Shreter et al. in U.S. Patent Application Publication No. 2013/0238500 as shown in figure 4 separates .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.